Citation Nr: 0103260	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  98-15 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
right knee disability.

2.  Entitlement to a rating in excess of 10 percent for a 
left knee disability.

3.  Entitlement to an increased rating for irritable colon 
syndrome, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from November 1988 to 
September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA), Cleveland, Ohio, 
Regional Office (RO).

The issue of entitlement to an increased rating for irritable 
colon syndrome is the subject of a Remand following the Order 
portion of this decision.


FINDINGS OF FACT

1.  In November 2000, the issues of entitlement to increased 
ratings for disabilities of the left and right knees were 
certified to the Board as ripe for appellate consideration.

2.  In December 2000, prior to promulgation of any action on 
the issues certified for appellate review, the Board received 
written, signed notification from the veteran, through his 
authorized representative, that the veteran desired to 
withdraw the issues of entitlement to increased ratings for 
disabilities of the left and right knees from appellate 
consideration by the Board.


CONCLUSIONS OF LAW

1.  There is no case or controversy over which the Board has 
jurisdiction for the issue of entitlement to a rating in 
excess of 10 percent for a right knee disability.  38 
U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 1991 & Supp. 
2000); 38 C.F.R. §§ 20.101, 20.204 (2000).

2.  There is no case or controversy over which the Board has 
jurisdiction for the issue of entitlement to a rating in 
excess of 10 percent for a left knee disability.  38 U.S.C.A. 
§§ 7104, 7105(b)(2), (d)(5) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 20.101, 20.202, 20.204 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a rating decision in November 1997, the RO granted service 
connection for chondromalacia of the right knee and left 
knee, and separately rated the disabilities as 10 percent 
disabling, each, effective September 4, 1996.  Notice of the 
determination and the veteran's appellate rights were issued 
that same month to the veteran and his representative.  In 
April 1998, the RO received notice of disagreement with the 
assigned ratings.  In June 1998, a statement of the case was 
issued to the veteran.  No document which may be construed as 
a substantive appeal as to either issue was thereafter 
received prior to November 10, 1998, within one year of 
notice of the November 1997 determinations.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302 (2000).  
A VA Form 9, Appeal to Board of Veterans' Appeals, received 
in September 1998, referred specifically only to the 
gastrointestinal disability issue on appeal.

In a January 1999 supplemental statement of the case rating 
decision, the RO again denied increased ratings for the 
bilateral knee disabilities.  Notice of each determination 
was issued to the veteran and his representative in February 
1999.  With resolution of doubt in the veteran's favor, a 
report of contact dated in April 1999 may be construed as a 
timely notice of disagreement as to the bilateral knee 
disabilities issues.  38 C.F.R. §§ 3.102, 20.302 (2000).  A 
"Supplemental Statement of the Case" was issued on the 
matters in August 1999.  No document which may be construed 
as a substantive appeal as to either issue was thereafter 
received prior to February 9, 2000, within one year of notice 
of the January 1999 rating determinations.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302.

Under 38 U.S.C.A. § 7105, the Board may dismiss any 
"appeal" which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2000).  Withdrawal may be made by the appellant or by his or 
her authorized representative, except that a representative 
may not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).  The appellant has 
requested withdrawal of the bilateral knee disabilities 
issues, certified to the Board, from appellate consideration 
.  Hence, irrespective of any potential determination by the 
Board as to appellate jurisdiction on these matters pursuant 
to 38 C.F.R. §§ 20.200, 20.202, 20.300 or 20.302, in light of 
the veteran's statement of withdrawal, there remains no 
allegation of error of fact or law as to the bilateral knee 
disabilities issues for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
these matters and they are dismissed without prejudice.

ORDER

The issue of entitlement to a rating in excess of 10 percent 
for a right knee disability is dismissed.

The issue of entitlement to a rating in excess of 10 percent 
for a left knee disability is dismissed.


REMAND

The veteran is in receipt of the highest schedular evaluation 
assignable for irritable colon syndrome pursuant to 38 C.F.R. 
§ 4.114, Diagnostic Code 7319 (2000).  However, the record 
reflects that the RO has not afforded the appellant 
consideration of entitlement to an evaluation in excess of 
the current 30 percent rating pursuant to referral under the 
provisions of 38 C.F.R. § 3.321(b) (2000).  As a claimant for 
VA compensation benefits is presumed to be seeking the 
maximum benefit allowable, and as the veteran has not 
expressed a written desire to withdraw the issue of 
entitlement to an increased rating for irritable colon 
syndrome from appellate consideration, despite notice of the 
award of a 30 percent rating, additional development is 
warranted prior to final Board consideration on the matter.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  


Accordingly, this case is REMANDED for the following:

1. The RO should contact the veteran and 
request that he provide the names, 
addresses and dates of treatment of 
all VA and non-VA providers of medical 
treatment and/or evaluation of the 
veteran for the service-connected 
irritable colon syndrome since 
service.  All identified providers 
should be requested to provide a copy 
of such treatment reports, not already 
of record.  Any authorization 
necessary for the release of such 
documents should be obtained from the 
veteran.

2. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letters 00-87 (November 17, 
2000), 00-92 (December 13, 2000), and 
01-02 (January 9, 2001), as well as 
any pertinent formal or informal 
guidance that is subsequently provided 
by VA, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

3. The RO should then readjudicate the 
issue of entitlement to an increased 
rating for irritable colon syndrome 
specifically with regard to whether 
referral of the case is warranted 
under the provisions of 38 C.F.R. 
§ 3.321(b).

4. If the benefit sought on appeal 
remains denied, the appellant, and the 
appellant's representative, should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.


The purpose of this remand is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  No action is required of the veteran until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

